FIRST DIVISION
                              DOYLE, C. J.,
                         ANDREWS, P. J., and RAY, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 22, 2016




In the Court of Appeals of Georgia
 A16A0137. J&R SCHUGEL TRUCKING, INC. et al. v. LOGAN.

      ANDREWS, Presiding Judge.

      Donna Logan, a North Carolina resident, was injured in August 2013 while

working in Georgia for her employer, J&R Schugel Trucking, Inc., located in

Minnesota. Logan received workers’ compensation benefits under Minnesota law

until the benefits were suspended in September 2013 due to lack of evidence of

disability. In October 2013, Logan filed a workers’ compensation claim in Georgia

seeking recommencement of income benefits and medical care under Georgia law.

J&R and its insurer, Great West Casualty Co., controverted the claim on the basis that

there was no evidence Logan suffered from any continued disability, and that she had

no need for ongoing medical treatment. In this opinion, we refer to the employer and

insurer jointly as J&R. An administrative law judge (ALJ) in the Trial Division of the
State Board of Workers’ Compensation ruled that, although Logan had no continuing

disability from the injury, she was still entitled to ongoing medical benefits. Pursuant

to J&R’s appeal, the Board’s Appellate Division affirmed the ALJ’s ruling that there

was no disability, but substituted alternative findings and ruled that Logan was not

entitled to ongoing medical benefits. On appeal from the Appellate Division, the

Fulton County Superior Court entered an order setting aside the Appellate Division

decision as “contrary to law” under OCGA § 34-9-105 (c) (5). J&R appeals from the

Superior Court order, and for the following reasons we reverse.

      Based on evidence presented at the June 2014 hearing on Logan’s claim, the

ALJ issued an award finding that Logan failed to prove any continuing disability

related to the August 2013 injury and was not entitled to any workers’ compensation

income benefits under Georgia law. But despite finding no continuing disability, the

ALJ ruled that Logan nevertheless remained entitled to ongoing medical benefits for

the injury.

      On appeal to the Appellate Division, J&R contended that the ALJ erred by

finding that Logan was entitled to ongoing medical benefits as a result of her August

2013 injury. The Appellate Division found that the competent and credible evidence

did not support the ALJ’s finding that Logan was entitled to ongoing medical

                                           2
benefits, made substituted factual findings that Logan was not entitled to medical

benefits, and issued a decision reversing the ALJ on that issue. The Appellate

Division accepted the ALJ’s finding that Logan was not entitled to income benefits.

      Logan appealed the Appellate Division’s decision to the Superior Court. In the

Superior Court appeal, Logan conceded that she “[did] not dispute the fact that the

evidence in the record supports the [Appellate Division’s] decision.” Rather, Logan

asserted that the issue was not whether the Appellate Division’s award was supported

by the evidence, but “whether the [Appellate Division] acted without or in excess of

its powers, or whether its award is contrary to law.” After a hearing, the Superior

Court set aside the Appellate Division’s decision on the ground that it was “contrary

to law” under OCGA § 34-9-105 (c) (5). In support of this conclusion, the Superior

Court pointed out that the transcript of the June 18, 2014 hearing before the ALJ

showed that the ALJ ordered J&R to pay for another medical evaluation of Logan and

to provide a copy of the evaluation report so that the ALJ can “make a decision about

ongoing [medical] treatment.” According to the Superior Court, the transcript showed

that the ALJ intended to hold the hearing record open so the medical report could be

filed and considered; that the ALJ subsequently refused to include the report in the

record; and that this prevented the filing of additional evidence necessary to complete

                                          3
the record. Based on this reasoning, the Superior Court ruled that the ALJ’s decision

to exclude the report was contrary to law and left the record incomplete, and that this

rendered the Appellate Division’s decision finding that Logan was not entitled to

medical benefits also contrary to law under OCGA § 34-9-105 (c) (5).

      We find no basis for the Superior Court’s order setting aside the Appellate

Division decision as “contrary to law.” The record shows that, when the hearing

before the ALJ reconvened on June 30, 2014, Logan’s counsel informed the ALJ that,

as ordered on June 18, Logan had undergone another medical evaluation on June 29

or June 30. At the hearing, Logan’s counsel asked the ALJ to order J&R to provide

Logan with ongoing medical benefits, but the ALJ declined to rule on the request at

that time stating that “everybody needs to have an opportunity to review the medical

[report] so that you can make meaningful arguments as to why [Logan] should or

should not be entitled to additional medical treatment.” The ALJ concluded the

hearing stating that “the record for the hearing is closed,” but subsequently

considered briefs filed by the parties after the hearing. Logan’s post-hearing brief

referred to the report on her last medical evaluation and, without elaboration, stated

that “if the report from that examination had been allowed into evidence, it would

have shown that Claimant is in need of further medical treatment.” There is no

                                          4
evidence that Logan attempted to submit the medical report after the hearing, or that

the ALJ refused to open the record to receive the report. In fact, in response to J&R’s

appeal to this Court, Logan’s appellate brief asserts that it was not necessary for the

medical report to be included in the record after the hearing; that she intends to

present the report to the Board at a subsequent hearing she has requested; and that she

has no objection to reversal of the Superior Court order.

      Because there was no basis for the Superior Court to find that the Appellate

Division decision was “contrary to law,” the Court erred by setting aside the decision.

Under OCGA § 34–9–103 (a),

      the appellate division shall review the evidence and shall then make an
      award with findings of fact and conclusions of law. . . .The findings of
      fact made by the administrative law judge in the trial division shall be
      accepted by the appellate division where such findings are supported by
      a preponderance of competent and credible evidence contained within
      the records.


Based upon a review of the evidence, the Appellate Division found that the ALJ

correctly ruled that Logan was not entitled to workers’ compensation income benefits,

but found that the competent and credible evidence did not support the ALJ’s finding

that Logan was entitled to ongoing medical benefits.


                                          5
      [I]f after assessing the evidence of record, the appellate division
      concludes that the award does not meet the [evidentiary standards of
      OCGA § 34–9–103 (a)], the appellate division may substitute its own
      alternative findings for those of the ALJ, and enter an award
      accordingly.


Bankhead Enterprises v. Beavers, 267 Ga. 506, 507 (480 SE2d 840) (1997).

      As to the medical benefits issue, the Appellate Division found that the ALJ’s

award did not meet the evidentiary standards of OCGA § 34-9-103 (a), substituted its

own alternative findings, and ruled that Logan was not entitled to ongoing medical

benefits. Those findings by the Appellate Division “cannot be disturbed as long as

there is any evidence to support it because neither the superior court nor the appellate

court has the power to find facts.” Hallisey v. Fort Howard Paper Co., 268 Ga. 57,

58–59 (484 SE2d 653) (1997) (citations omitted). Because it is undisputed that there

was evidence supporting the findings of the Appellate Division, the Superior Court

order setting aside the Appellate Division decision is reversed.

      Judgment reversed. Doyle, C. J., and Ray, J., concur.




                                           6